Citation Nr: 1015602	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to 
February 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 Regional Office (RO) in 
Roanoke, Virginia rating decision, which denied the claim on 
appeal.

The Veteran had a hearing before the Board in July 2008.  A 
transcript of that proceeding has been associated with the 
claims file.

The Veteran's case was remanded by the Board for additional 
development in February 2009.  The case is once again before 
the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran's current hypertension was caused or aggravated by 
any of his service-connected disabilities, to include PTSD; 
or that it is otherwise related to any other incident of 
service.


CONCLUSION OF LAW

The Veteran's hypertension is not due to or the result of any 
of his service-connected disabilities, to include PTSD, or 
any other incident of service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in February 2006, June 2006, and April 
2009 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  This letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  In addition, 
the Veteran's claim was remanded by the Board in February 
2009, in relevant part, to provide the Veteran information on 
establishing his claim on a secondary basis.  The April 2009 
letter provided such information.

The June 2006 and April 2009 letters explained to the Veteran 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  In that regard, the Board notes that the February 
2009 Board remand directed the RO to request treatment 
records from the Veteran's private treatment provider.  This 
information was requested, received, and associated with the 
claims file.  Furthermore, the Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  As directed by the February 2009 
Board remand, the Veteran was provided VA examination for his 
hypertension in January 2010.  The resulting examination 
report was based on interview with the Veteran, appropriate 
diagnostic testing, and physical evaluation.  Based on the 
foregoing, the examiner opinioned that the Veteran's current 
condition or disability was not caused or aggravated by his 
service-connected PTSD.  The examiner provided a thorough 
rationale for the opinion.  Based on the foregoing, the Board 
finds the examination report to be thorough, complete, and 
sufficient upon which to base a decision with respect to the 
Veteran's claim. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2009).  Service connection for hypertension may be 
established based on a legal "presumption" by showing that 
either he was diagnosed with hypertension in service or 
hypertension manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal 
presumption is applicable because, as discussed more fully 
below, the competent evidence demonstrates that the Veteran 
did not have a diagnosis or diagnostic evidence of 
hypertension prior to exit from service, or within one year 
of separation from service.  Indeed, the Veteran was not 
diagnosed with hypertension until years after service.    

To establish a right to compensation for a present disability 
on a direct basis, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider his claim under the 
prior version of 38 C.F.R. § 3.310 as it is more favorable to 
the Veteran.

The Veteran alleges that his current hypertension is a result 
of his service-connected PTSD.  The Veteran's service 
treatment records are silent for any diagnosis or treatment 
for hypertension.  The Board notes that the Veteran's 
systolic blood pressure was the same at entry and exit from 
service and that his diastolic reading was four points lower 
at his separation examination than during his enlistment 
examination.   

The earliest post-service blood pressure readings of record 
are from private treatment records dated in March 1969, which 
is almost two decades after separation.  Emergency room 
records show the Veteran had a systolic reading of 150 
millimeters (mm.) and a diastolic readings 100 mm. on 
admission, but that a short time later readings were retaken 
and observed as 130/80.  The examiner concluded that the 
Veteran was most likely experiencing a hyper-ventilation 
syndrome on admission and no diagnosis of hypertension was 
discussed.  Private treatment records from November 1971 and 
December 1971 show consistent blood pressure readings of 
130/80.

An August 1972 rating decision for nonservice-connected 
pension purposes found the Veteran to have a hypertension 
disability, rated at 10 percent.

In August 1974, a private health insurance claim form for 
group disability benefits included a diagnosis of 
hypertension and pulmonary embolus, with a notation that the 
Veteran was currently disabled but would be able to return to 
work in approximately four weeks.

In support of his claim, the Veteran submitted a letter from 
his private primary care provider.  The physician noted that 
the Veteran experienced nightmares about the Korean War that 
left him emotionally and physically tired, which contributed 
to his hypertension.  A second letter from the same doctor, 
dated in May 2009, reiterated the same.

In January 2010, the Veteran was afforded a VA examination.  
The examiner noted review of the claims file and specifically 
noted the May 2009 letter from the Veteran's private doctor 
discussed above.  The examiner also outlined blood pressure 
readings observed during past treatment.  The examiner 
discussed prior diagnostic and clinical testing performed.  
On examination, the examiner noted that the Veteran exhibited 
inappropriate behavior, comprehension, coherence of response, 
and emotional reaction.  There were no signs of tension or 
ill effects on social and occupational functioning.  The 
examiner diagnosed hypertension that was well controlled with 
current medication.  As to etiology, the examiner stated that 
the records showed a long history of PTSD with no concurrent 
effect on his blood pressure.  Instead, the examiner 
concluded, as the Veteran aged he developed co-morbidity that 
at least as likely as not was related to the "aging 
process."  Finally, the examiner opined that it was that it 
was less likely than not that the Veteran's hypertension was 
caused or aggravated by his service-connected PTSD.  

For compensation purposes, the VA has defined hypertension as 
a diastolic blood pressure that is predominantly 90 mm. or 
greater, or systolic blood pressure that is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  To support a diagnosis of hypertension, the blood 
pressure readings must be taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (Note 1) (2009).  

Initially, therefore, the Board observes that no diagnosis of 
hypertension was made in service, and that the observed blood 
pressure readings of 130/80 and 130/84 would otherwise not 
support a diagnosis of hypertension as defined under 
Diagnostic Code 7101 (Note 1).  Nor is there evidence of 
continuity of symptomatology from service, as the earlier 
elevated blood pressure readings of record do not appear 
until almost decades after service.  Furthermore, no 
competent medical professional has linked the Veteran's 
current hypertension to his service.  As such, service 
connection on a direct basis is not warranted.  See Shedden, 
supra. 

As noted above, there is also no competent evidence of record 
suggesting that such disability manifested to a compensable 
degree within one year of separation so as to warranted 
presumptive service connection under the provisions of 
38 C.F.R. §§ 3.307 and 3.309.

The record does show that the Veteran is service-connected 
for PTSD, effective January 2006, and that the Veteran has a 
current diagnosis of hypertension.  The Board has considered, 
therefore, whether the Veteran's current hypertension is 
proximately due to or the result of his service-connected 
PTSD.  Based on the evidence of record, the Board concludes 
it is not. 

The Board notes there is conflicting evidence of record 
regarding the etiology of the Veteran's hypertension.  In 
general, the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, his knowledge and skill in analyzing the data, and 
his medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000). 
 
The Board acknowledges the September 2008 and May 2009 
letters from the Veteran's treating private physician stating 
that the Veteran experienced nightmares of the Korean War 
that left him physically and emotionally tired, which in turn 
contributed to his hypertension.  The examiner stated no 
specific rationale as to why the Veteran's physical and 
emotional tiredness would contribute to his hypertension.  
The January 2010 VA examining physician, however, considered 
and dismissed any association between the Veteran's PTSD and 
his hypertension.  Specifically, the examining physician 
noted that the Veteran had been experiencing psychiatric 
problems, including PTSD, for many years prior to his initial 
diagnosis of hypertension.  Given the multiple years of 
psychiatric symptoms, treatment, and problems without 
concurrent signs of hypertension, the examiner concluded that 
the Veteran's service-connected PTSD has not caused or 
aggravated his current hypertension.  Instead, the examiner 
concluded that he had developed hypertension separately due 
to his advancing age.  The examiner gave a rationale for the 
opinion consistent with the Veteran's statements and the 
medical evidence of record.  The opinion expressed was 
through and provided a sufficient rationale for the 
conclusion.

Based on the foregoing, the Board finds that the greater 
weight of probative evidence is against finding the Veteran's 
current hypertension was caused or aggravated by his service-
connected PTSD.  The January 2010 VA examination report, 
unlike the September 2008 and May 2009 letters from the 
private physician, provided a thorough basis and rationale 
for the opinions expressed.  The examiner noted the Veteran's 
psychiatric problems had existed for many years prior to the 
onset of hypertension.  By contrast, the private physician's 
letters note only that his current hypertension is affected 
by his PTSD, without rationale, including reconciling the 
conclusion with the evidence that for many years the Veteran 
had PTSD and other psychiatric problems without concurrent 
evidence of hypertension.  Thus, the Board finds the January 
2010 VA examination report to be the most probative medical 
evidence of record as to whether the Veteran's current 
hypertension was caused or aggravated by his service-
connected PTSD.   
 
The Board acknowledges the assertions of the Veteran and his 
son that his hypertension is the result of his PTSD.  
Certainly, the Veteran and his son can attest to factual 
matters of which he has first-hand knowledge, and their 
testimony in that regard is entitled to some probative 
weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  They are not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  In this instance, therefore, the Veteran and his 
son as lay people have not been shown to be capable of making 
medical conclusions, especially as to complex medical 
diagnoses such as a link between his hypertension and 
service-connected PTSD.  Thus, their statements regarding any 
such link are much less probative than the conclusions of the 
VA health care specialist discussed above.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions). 
 
The Board also has considered the evidence discussed by the 
Veteran's representative in a March 2010 statement regarding 
a general link between PTSD and heart disease.  The Board 
notes that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  In this case, however, the information 
submitted is simply too general to make a causal link between 
the Veteran's hypertension and either his service-connected 
PTSD or his military service that is more than speculative in 
nature.  Thus, the Board finds such evidence to be much less 
probative than the VA medical opinion discussed above, which 
considered the facts and circumstances of this particular 
case.  

In conclusion, the physician rendering the January 2010 VA 
medical opinion clearly reviewed the Veteran's medical 
history, and offered a detailed rationale for his opinions.  
Thus, the Board finds this opinion to be the most persuasive 
of record.  As such, service connection cannot be granted for 
the claimed disability on a secondary basis.  

Finally, the Board notes that an April 2006 VA treatment 
record indicates that the Veteran reported he was exposed to 
Agent Orange during his service in Korea.   In that regard, 
the Board notes that the Department of Defense (DoD) has 
identified specific units that served in areas along the 
demilitarized zone (DMZ) in Korea where herbicides were used 
between April 1968 and July 1969.  M21-1MR, part IV, subpart 
ii, ch. 2, section C, 10, i.  The Board acknowledges that the 
Veteran served in combat in Korea during July and August 1950 
and, as such, his assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  See Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); 38 U.S.C.A. § 1154(b) (West 2002).  
In this case, however, exposure to Agent Orange or other 
herbicides is not consistent with the time, place and 
circumstances of the Veteran's service.  The Board observes 
that the DoD has made no finding that herbicides were used in 
Korea during the Veteran's period of service in the country.  
Moreover, multiple treatment records, including the January 
2010 VA examination report note that the Veteran is not an 
accurate historian due to his psychiatric problems.  As such, 
the Board finds his representations of exposure to Agent 
Orange not credible. 
  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


